USCA1 Opinion

	




      [NOT FOR PUBLICATION -- NOT TO BE CITED AS PRECEDENT]                  UNITED STATES COURT OF APPEALS                      FOR THE FIRST CIRCUIT                         ____________________No. 97-2250                       UNITED STATES OF AMERICA,                         Plaintiff, Appellee,                                  v.                        ONE RURAL LOT, ET AL.,                        Defendants, Appellees.                                                                 RAMON TORRES-GONZALEZ,                         Claimant, Appellant.                         ____________________             APPEAL FROM THE UNITED STATES DISTRICT COURT                    FOR THE DISTRICT OF PUERTO RICO         [Hon. Jaime Pieras, Jr., Senior U.S. District Judge]                         ____________________                                Before                        Torruella, Chief Judge,                   Selya and Boudin, Circuit Judges.                         ____________________    Ramon Torres-Gonzalez on brief pro se.    Guillermo Gil, United States Attorney, and Miguel A. Fernandez,Assistant United States Attorney, on brief for appellee United States ofAmerica.                         ____________________                             May 8, 1998                         ____________________           Per Curiam.  We assume arguendo that appellate    jurisdiction exists and summarily affirm the "final decree of    forfeiture."  As was the case in a similar appeal recently    filed by this same appellant, the double jeopardy argument    emphasized below is now defunct in light of United States v.    Ursery, 518 U.S. 267 (1996).  And the arguments advanced on    appeal were never squarely presented to the district court and    prove unavailing in any event.        In particular, the suggestion that the government lacked    standing to bring the instant forfeiture action is baseless.     The argument that the filing of multiple forfeiture proceedings    contravened res judicata or collateral estoppel is meritless,    especially given the lack of any indication that they involved    overlapping properties.  The remaining contentions advanced by    appellant--that Ursery cannot be applied retroactively; that    the forfeitures here violated the Takings Clause; and that his    plea agreement was invalid--can be rejected without comment.         Affirmed.  See Loc. R. 27.1.